The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murade (2003/0122158).
Regarding claim 1, Murade teaches in figure 3 and related text a display device comprising: 
gate lines G1, G2 (see figure 1) disposed on a substrate 10 in a first direction; 
data lines 6a (see figure 1) disposed on the substrate 10 in a second direction crossing the first direction, the data lines being insulated from the gate lines (inherently therein); 
a first insulating film 4 disposed between the data lines 6a; 
a second insulating film 7 disposed on the data lines 6a and the first insulating film 4; and 
a first electrode 9a disposed on the second insulating film 7, 
wherein the first insulating film 4 does not overlap (i.e. extend over so as to cover partly) the data lines 6a in a direction perpendicular to the substrate, and 
the first insulating film 4 and the second insulating film 7 are in direct contact.

Murade does not explicitly state that the data lines being insulated from the gate lines.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to insulate the data lines from the gate lines in Murade’s device, in order to be able to operate the device.

Regarding the claimed limitations of forming “a first insulating film disposed between the data lines; a second insulating film disposed on the data lines and the first insulating film… wherein the first insulating film does not overlap the data lines in a direction perpendicular to the substrate, and the first insulating film and the second insulating film are in direct contact”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
The formation of two layers comprising the same material (a first insulating film and a second insulating film) above and in direct contact with each other does not produce a structure which is different from a structure which is formed by using only one layer formed of one material.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 2, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to form a sum of thicknesses of the first insulating film and the second insulating film to about 1.0 micron to about 2.0 micron in Murade’s device, in order to reduce the size of the device.

Regarding claim 3, Murade teaches in figure 3 and related text that the data lines 6a and the second insulating film 7 directly contact each other.  


Regarding claim 4, Murade teaches in figure 3 and related text that a thickness of a portion of the first insulating film 4 closer to a data line 6a is smaller than a thickness of a portion of the first insulating film farther from a data line.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to form a thickness of a thickest portion of the first insulating film substantially the same as a thickness of the data lines. in Murade’s device, in order to simplify the processing steps of making the device by aligning the height of the first insulating film and the data lines.

Regarding claim 6, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to form a difference between a thickness of a thickest portion of the first insulating film and a thickness of the data lines to be within about 200A in Murade’s device, in order to reduce the size of the device.

Regarding claim 7, Murade teaches in figure 3 and related text that the second insulating film includes an organic material.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to form the first insulating film to include organic material in Murade’s device, in order to simplify the processing steps of making the device.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention to form the first insulating film and the second insulating film to include a same material in Murade’s device, in order to simplify the processing steps of making the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/13/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800